DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the soil" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al. (US 7722696B2, hereinafter referred to as Winter).
Regarding claim 1, Winter et al. discloses a controlled-release fertilizer composition comprising (Col. 2 ln 8-11, fertilizer and reproducible release behavior):
	a plurality of coated fertilizer particles each comprising a granule and one or more polyurethane coating layers (Col. 3, ln. 35-43 polyurethane chemistry; Col. 4 ln. 32-35, preparation of polyurethane coating), wherein the one or more polyurethane coating layers substantially encapsulate the granule (Col 1 ln. 3-4, resin coated granular material); and 
	wherein the one or more polyurethane coating layers (Col. 2 ln. 19-22, applied in thin layers) are formed from the reaction product of a polyol composition and an isocyanate agent (Col. 6 ln. 32-34, polyol component mixed with the isocyanate component); and
	wherein the polyol composition comprises a hydrophobic cardanol-based polyol (Col. 1 ln. 5-10, one component consists of cardol, cardanol, or derivatives or oligomers; Col. 2 ln. 14-19, where the group of cardol, cardanol, or derivatives or oligomers are the polyol component, and where CSNL-based polyols and diols are hydrophobic due to the long aliphatic chain of cardanol).
Regarding claim 2, wherein the coated fertilizer particles comprise one or more of from the group comprising a nitrogen compound, a phosphate fertilizer compound, a potash fertilizer compound, a sulfur fertilizer compound, a potassium fertilizer compound, a calcium fertilizer compound, and a metal compound (Col. 5 ln. 20-24, NPK fertilizers, NPK is known in the art as Nitrogen, Phosphorous, and Potassium).
Regarding claim 4, wherein the coated fertilizer particles comprise one or more from the group comprising an herbicide, an insecticide, and a fungicide (Col. 5 ln. 20-23, crop protection agents, insecticides, pesticides, fungicides).
Regarding claim 5, wherein the coated fertilizer particles comprise about 1% to about 5% by weight, of the one or more polyurethane coating layers (Col. 5 ln. 3-6, coating is usually between 3 and 15 wt%).
Winter does not appear to disclose the exact range as claimed. However, one of ordinary skill in the art at the time of the effective filing date of the present application would have found it obvious to select from the proportions disclosed by Winter including proportions which fall within the claimed range of the present application. See MPEP 2144.05.
Regarding claim 8, wherein the isocyanate curing agent comprises one or more of a polymeric isocyanate, an aromatic isocyanate, and 4,4’-methylene diphenyl isocyanate (Col. 4 ln. 31-40, aromatic isocyanate in a polymer, diphenylmethane-4,4’diisocyanate).
Regarding claim 9, wherein the ratio of the polyol composition to the isocyanate curing agent is about 1:4 to about 1:1 (Col. 6 ln. 32-34, polyol component mixed with isocyanate component in a ratio of 1:1).
claim 10, wherein the one or more polyurethane coating layers comprise a catalyst selected from one of an amine-based catalyst or a metal salt catalyst (Col. 4 ln. 63-67; Col. 5 ln. 10-13, amines are used as catalysts to accelerate the curing reaction).
Regarding claim 13, wherein the polyol composition comprises about 1% to about 99% by weight, of the cardanol-based polyol (Col. 3 ln. 24-28, polyol component comprises…cardanol in an amount of 5 to 100 wt%, preferably 7-70 wt%).
Regarding claim 16, a method of making a controlled-release fertilizer composition comprising (Col. 2 ln. 8-11, fertilizer and reproducible release behavior):
coating granules with a polyol composition (Col. 2 ln. 12-22, coating granular material with a resin); and
applying an isocyanate curing agent to the polyol composition to form a polyurethane coating layer substantially encapsulating each granule (Col. 2 ln. 12-22, reaction product of at least one compound selected from a group of…cardanol with an isocyanate component); and
wherein the polyol composition is miscible with the isocyanate curing agent (Col. 6 ln. 35-36, spread homogenously (miscible) and cured); and
wherein the polyol composition comprises a hydrophobic cardanol-based polyol (Col. 1 ln. 5-10, one component consists of cardol, cardanol, or derivatives or oligomers; Col. 2 ln. 14-19, where the group of cardol, cardanol, or derivatives or oligomers are the polyol component).
As mentioned above, Winter does not expressly disclose that the group of cardol, cardanol, or derivatives or oligomers are hydrophobic. However, it is known in the art that CSNL-based polyols and diols are hydrophobic due to the long aliphatic chain of cardanol. Therefore, one having ordinary skill in the art would know that cardanol-based polyols are hydrophobic.
Regarding claim 17, further comprising the formation of one or more additional polyurethane coating layers (Col. 2 ln. 19-22, coating is applied in layers).
claim 18, wherein the polyol composition and the isocyanate curing agent are included in about a 1:4 ratio to an about a 1:1 ratio (Col. 6 ln. 32-34, polyol component mixed with isocyanate component in a ratio of 1:1).
Regarding claim 20, wherein the polyol composition comprises about 1% to about 99%, of the cardanol-based polyol (Col. 3 ln. 24-28, polyol component comprises…cardanol in an amount of 5 to 100 wt%, preferably 7-70 wt%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3, 11-12, 15, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US 7722696B2, hereinafter referred to as Winter), as applied to claims 1 and 16 above,  further in view of Mente et al. (US 7,416,785 B2, hereinafter Mente).
Regarding claim 3, Winter discloses a polyurethane coated fertilizer that comprises an NPK fertilizer, known in the art as Nitrogen, Phosphate, and Potassium, as discussed above with respect to claim 1. However, Winter does not expressly disclose a polyurethane coated fertilizer that comprises urea. Mente discloses a coated fertilizer particles comprising urea (Col. 4 ln. 5-9). One of ordinary skill in the art at the time of the invention would have found it obvious to select urea for the composition of the granules of Winter where urea has been demonstrated by Mente to be an effective fertilizer material for use as the core material in forming polyurethane coated fertilizer granules (Mente, Col. 4 lines 5-9).   Absent a showing that a particular fertilizer composition results in coated granules which exhibit unexpected results, the present claim is not found to distinguish over the use of known fertilizer compositions which have been demonstrated in the art as suitable in the formation of polyurethane coated fertilizers.
Regarding claim 6, wherein the coated fertilizer particles comprises four polyurethane coating layers (Col. 2 ln. 19-22, coating is applied in layers).
Winter does not expressly teach that the fertilizer particles are coated in four polyurethane coating layers. A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed Cir. 1985).
Mente discloses that it is known in the art that the fertilizers are coated in a plurality of layers (Col. 2 ln. 36-40, plurality of polyurethane layers disposed about a core particle). However, one of See MPEP 2144.05.
Regarding claims 11 and 19, Winter discloses using an amine catalyst with the polyol composition in either in gaseous or as a gaseous mixture with air or an inert gas or in liquid form (Col 4-5 ln. 66-2). Additionally, Winter discloses use of hydroxyl-functional polyethers, in particular caster oil and its derivatives (polyol component). However, Winter does not expressly disclose an aromatic amine-based polyol. Mente discloses a polyol derived from an aromatic amine-based initiator, where R1 includes an alkyl group, an amine group, and a hydrogen and each of R2-R6 independently include one of an amine group and a hydrogen, so long as at least one of R1-R6 is an amine group (“aromatic amine-based polyol) (Col. 3 ln. 2-19). One or ordinary skill in the art would have found it obvious to use the polyol derived from an aromatic amine-based initiator of Mente as the amine catalyst component of Winter, where Mente demonstrates that the aromatic amine-based initiator to be an effective polyol that is completely miscible with the isocyanate component. Further, there is a reasonable expectation of success in using the polyol of Mente where where the result allows for the isocyanate and the aromatic amine-based polyol to mix effectively (Col. 3 ln. 20-35). 
Regarding claim 12, Winter discloses use of hydroxyl-functional polyethers in the production of the polyurethane coating provide an excellent elastic coatings exhibiting the desired slow release properties for controlled-release fertilizers (Col. 3 ln. 37-41). However, Winter does not expressly teach a polyether that comprises one or more of an ethylene oxide polyol and a propylene oxide polyol. Mente teaches a polyol that comprises a propylene oxide and an ethylene oxide (Col. 8 ln. 24-26), where the properties of the polyol that comprises propylene oxide and ethylene oxide are a hydroxyl number of 390, a nominal functionality of 4, and a viscosity of 10,500 centipoise at 25 degrees Celsius (Col. 8 ln. 24-29). One of ordinary skill in the art would have been motivated to utilize a polyol [p]referably, the polyol has a viscosity from…most preferably 10,000 to 10,500 centipoise at 25 degrees Celsius…most preferably a nominal functionality from 3 to 4, and most preferably a hydroxyl number from 380 to 450” (Col. 5 ln. 15-24).    Therefore, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the present application to select the properties within the ranges as disclosed in Mente to provide for the production of polyurethane coatings that provide an excellent elastic coatings exhibiting the desired slow release properties for controlled-release fertilizers as disclosed by Winter. 
Regarding claim 15, Winter discloses a coated material and fertilizer to provide plants with more nutrients (Col. 2 ln. 4-6), however, Winter does not expressly teach applying the controlled-release fertilizer composition to a soil of a designated area. Mente teaches a polyurethane coating limits (“controls”) a rate of the core (“fertilizer”) particles dissolve in a soil (Col. 1 ln. 19-21). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the polyurethane coated fertilizer granules of Winter to soil in an area where fertilizer is desired thereby delivering fertilizer to the area in a controlled manner.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US 7722696B2, hereinafter referred to as Winter) in view of Hudson et al. (US 5,538,531 A, hereinafter Hudson).
Regarding claim 7, Winter discloses a polyurethane coated fertilizer particle, as discussed above with respect to claim 1, however, Winter does not expressly teach a wax coating surrounding the one or more polyurethane coating layers. Hudson teaches a wax coating used to overcoat a urethane composition (Col. 5 ln. 9-10). One of ordinary skill in the art would have been motivated to apply a wax coating encapsulating the polyurethane coated controlled-release fertilizers as demonstrated in Hudson (Col. 1 ln. 10-16). 

14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US 7722696B2, hereinafter referred to as Winter) in view of Rosenthal et al. (US 2017/0283333 A1, hereinafter Rosenthal).
Regarding claim 14, Winter discloses a polyurethane coated controlled-release fertilizer, as discussed above with respect to claim 1, however, Winter does not expressly disclose the release profile of about 90 days or greater. Rosenthal discloses a controlled release polyurethane 90-day fertilizer (Par. [0072]). One of ordinary skill in the art would have been motivated to produce a controlled-release fertilizer that comprises a release profile of about 90-days (Par. [0078]) as demonstrated by Rosenthal where the fertilizer “is capable of releasing nutrients at a proper time and a proper amount during plant growth” (Par. [0081]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS L CARLON/Examiner, Art Unit 4124                              
                                                                                                                                                                          
/Adam Krupicka/Primary Examiner, Art Unit 1784